FILED
                            NOT FOR PUBLICATION                             NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILSONIS AYALA-VILLANUEVA, aka                   No. 07-70110
Wilsonis Villanueva,
                                                 Agency No. A037-300-465
              Petitioner,

  v.                                             ORDER *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted June 11, 2009 **
                        Submission deferred March 24, 2010
                             San Francisco, California

Before: HUG, B. FLETCHER, and HAWKINS, Circuit Judges.

       Respondent has filed an unopposed motion to dismiss. We grant that

motion. The Petition for Review is DISMISSED.

       DISMISSED.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).